Case 7:19-cv-03981-NSR Document 19 Filed 09/11/19 Page 1 of 3
’ Case 7-19-cv-03981-NSR  Document17 Filed in NYSD on 09/10/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE:
ORRIN S. ANDERSON,

Debtor.

 

ORRIN S. ANDERSON, A/K/A ORRIN
ANDERSON, A/K/A ORRIN SCOTT
ANDERSON,

Plaintiff,

v.

CAPITAL ONE BANK (USA), N.A,,

Defendant.

 

  

 

S.D.N.Y. Bankr. No. 14-22147 (RDD)

S.D.N.Y, Bankr. Adv. Pro. No. 15-
08342 (RDD)

S.D.N.Y. No. 19-cv-3981 (NSR)

}-ORDER GRANTING MOTION FOR ATTORNEYS’ FEES, EXPENSES
AND INCENTIVE AWARD PAYMENTS

 

WHEREAS, this matter came before the Court for hearing on September 11, 2019 (the

“Settlement Hearing”), on motion of Class Counsel in the above-captioned action to, among other

things, determines (i) whether the terms and conditions set forth in the Settlement Agreement are

fair, reasonable, and adequate and should be approved by the Court; (ii) whether a Judgment

providing, among other things for the dismissal with prejudice of the action against Capital One

Bank (USA), N.A. (“Capital One”) as provided for in the Settlement Agreement should be entered;

and

WHEREAS, Class Counsel has filed an uncontested motion for attorneys’ fees, expenses

_.and incentive award payments; and
Case 7:19-cv-03981-NSR Document 19 Filed 09/11/19 Page 2 of 3
' Case 7-19-cv-03981-NSR Document 17 — Filed in NYSD on 09/10/2019 Page 2 of 3

WHEREAS, this Court has considered all matters submitted to it at the Settlement Hearing
and all papers filed and proceedings had herein and otherwise being fully informed in the premises
and good cause appearing therefore; |

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1. The Settlement Agreement is incorporated by reference in this Order as though
fully set forth herein, All capitalized terms used herein shall have the meanings set forth in the
Settlement Agreement

2. Class Counsel is hereby awarded Fees and Expenses of $3,500,000, which sum the
Court finds to be fair and reasonable. In making this award, the Court has considered and found
that:

a. The Notice advised that Class Counsel attorneys’ fees and expenses would be
determined by the District Court, which Capital One would not challenge so long as they are
reasonable, and no objections were filed with respect to the award of the Fees and Expenses
disclosed in the Class Notice;

b. The Action involves complex factual and legal issues, was actively prosecuted and,
in the absence of the Settlement, would involve further lengthy proceedings with uncertain
resolution of the complex factual and legal issues;

c. Class Counsel exhibited exemplary skill and prudence in pursuing the Action on
behalf of the Class Representative and the Class;

d. The hourly rates charged by Class Counsel are reasonable;

€, Had Class Counsel not achieved the Settlement, there would remain a significant
risk that the Class Representative and the Class would recover less or nothing from Capital One;

and

 
Case 7:19-cv-03981-NSR Document 19 Filed 09/11/19 Page 3 of 3
’ Case 7-19-cv-03981-NSR Document17 — Filed in NYSD on 09/10/2019 Page 3 of 3

f. The amount of the Fees awarded herein is consistent with awards in similar cases.

g. The Fees and Expenses awarded herein shall be paid by Capital One consistent with
the terms of Section 15.2 of the Settlement Agreement.

3. The Court finds that an award to the Class Representative for his time and effort in
representing the Class in the prosecution of the Action is fair and reasonable, and thus awards the
Class Representative an Incentive Award in the amount of $5,000.00. The Incentive Award shall
be paid by CapifalOre consistent with the terms of Section 15.6 of the Settlement Agreement.

4, Capital One shall pay the Settlement Administrator consistent with the terms of the

engagement agreement entered with the Settlement Administrator.

Dated: Sept Ul 204
Wwi te Rams, NY

Honorable-Nélson S. Roman

United States District Court Judge

Clavie of Hg Gack regrasted
ts far minade the prohan (dec.3),

 
